SUMMARY ORDER

Appellant Anita V. Wooten-Francis, proceeding pro se, appeals the district court’s grant of summary judgment to the Appellees on her claims of employment discrimination and retaliation, in violation of Title VII of the Civil Rights Act of 1964; New York State Human Rights Law, New York Executive Law §§ 290-301; and New York City Human Rights Law, New York City Administrative Code §§ 8-101 to 8-703; and of violation of her right to due process under the Fourteenth Amendment. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s grant of summary judgment, with the view that “[sjummary judgment is appropriate only if the moving party shows that there are no genuine issues of material fact and that the moving party is entitled to judgment. as a matter of law.” Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). As an initial matter, because Wooten-Francis does not challenge on appeal any of the grounds on which the district court granted the Appel-' lees’ motion for summary judgment, she has abandoned all relevant issues. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995) (holding, in the context of a pro se appeal, that issues not raised in an appellate brief are abandoned). Even if Wooten-Francis had preserved any issues for appeal, however, an independent review of the record and relevant case law reveals that the district court properly granted summary judgment to the Appel-lees.
We have considered all of Wooten-Francis’s arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.